In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-18-00334-CV
              ___________________________

KENNETH G. WALKER AND ROSEMARY F. WALKER, Appellants

                             V.

       BROAD VISION INVESTMENTS, LLC, Appellee



          On Appeal from County Court at Law No. 1
                   Tarrant County, Texas
               Trial Court No. 2018-006040-1


          Before Sudderth, C.J.; Gabriel and Kerr, JJ.
        Memorandum Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION

       Appellee Broad Vision Investments, LLC acquired 8501 Prairie Dawn Drive,

Fort Worth, Texas 76131, at a foreclosure sale and brought a forcible detainer action

against pro se Appellants Kenneth G. Walker and Rosemary F. Walker. Appellee

prevailed, Appellants appealed, and the trial court set a supersedeas bond. See Tex.

Prop. Code Ann. § 24.007 (requiring appellant to file a supersedeas bond within 10

days of the signing of a final judgment in an eviction suit to stay the judgment).

Appellants did not file a supersedeas bond.

       On January 29, 2019, Appellee filed a motion to dismiss the appeal as moot,

attaching to its motion a copy of the trial court’s October 23, 2018 writ of possession

and the constable’s return executed on November 1, 2018. See Marshall v. Hous. Auth.

of City of San Antonio, 198 S.W.3d 782, 787, 790 (Tex. 2006) (dismissing case when

there was no longer a potentially meritorious claim of right to current, actual

possession of the apartment and no exception applied to warrant consideration of the

appeal on its merits). In its motion, Appellee alternatively argued that the appeal

should be dismissed for want of prosecution because Appellants have failed to

respond to any of this court’s letters.

       On February 12, 2019, we asked Appellants to respond to Appellee’s motion

on or before February 22, 2019. See Tex. R. App. P. 42.3(c), 44.3. Appellants have

not filed a response. Accordingly, we grant Appellee’s motion and dismiss the appeal.


                                          2
                                /s/ Bonnie Sudderth
                                Bonnie Sudderth
                                Chief Justice

Delivered: March 28, 2019




                            3